Citation Nr: 0931184	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability with degenerative joint disease and degenerative 
disc disease, currently evaluated at 40 percent disabling.

2.  Entitlement to an increased rating for amputation of 
amputation, right thumb, currently evaluated at 20 percent 
disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated at 10 percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensable. 

5.  Entitlement to an increased rating for right inguinal 
hernia, currently evaluated as noncompensable. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in June 2006.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) having a total duration of at least 6 weeks during any 
12 month period.

2.  The Veteran's amputation of the right thumb is not an 
amputation of the thumb at the metacarpophalangeal joint or 
through proximal phalanx and is not manifested by a gap of 
one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers. 

3.  The Veteran's service-connected tinnitus currently is 
assigned the maximum 10 percent rating available under 
Diagnostic Code 6260.

4.  The Veteran's right ear hearing is currently manifested 
by no more than Level I hearing acuity and left ear hearing 
is currently manifested by no more than Level IV hearing 
acuity. 

5.  The Veteran's right inguinal hernia is not recurrent and 
requires neither reduction nor support by truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 40 
percent disabling for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), Part 4, 4.7, 4.25, 4.40, 4.45, 4.71a , 
Diagnostic Code 5243 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for amputation of the right thumb have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), Part 4, 4.7, 4.71a, Diagnostic Code 5152 
(2008).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.87, Diagnostic Code 6260 (2008).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), Part 4, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2008).

5.  The criteria for a compensable evaluation for right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), Part 
4, 4.7, 4.114 , Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated May 2005 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  The VCAA letter to the appellant 
was provided in May 2005 prior to the initial unfavorable 
decision in July 2005.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

An RO letter sent to the Veteran in May 2005 informed the 
Veteran that he must submit evidence showing his disability 
had become worse.  It also included examples of types of 
medical or lay evidence that the Veteran may submit that are 
relevant to establishing an increased compensation.  

The Board is aware that the Veteran was not specifically 
provided the criteria for evaluating his disabilities on 
appeal.  The Veteran, however, has described the symptoms 
associated with his disabilities by statements of record and 
to VA examiners.  VA has provided the Veteran examinations to 
evaluate his disabilities and all claimed associated 
symptoms.  Furthermore, the Veteran has had general notice of 
the applicable criteria by means of a rating decision, 
statement of the case and supplemental statements of the 
case, although such notice does not technically satisfy the 
VCAA requirements as these are decision documents.  Moreover, 
in a Written Brief dated July 2009, the Veteran's 
representative cited the specific DC's applicable to the 
case.  

On the totality of the circumstances in this case, the Board 
can find no notice error which has been prejudicial to the 
Veteran.  See Shinseki, Secretary of Veterans Affairs v. 
Sanders, 129 S.Ct.1696 (2009), overruling in part Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that the 
claimant, and not VA, holds the burden of establishing 
prejudicial notice error).

In this respect, the Veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki, 129 S.Ct.1696 (2009).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded multiple VA examinations between 
June and July 2005 and in December 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims 
file was reviewed by the examiners and the examination 
reports set forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, the Board finds the examinations to 
be sufficient.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

The VA audiology examinations did elicit from the Veteran the 
major difficulties caused by his hearing loss disability, and 
the Veteran has not alleged or demonstrated any deficiency in 
the VA examinations.  Furthermore, since the last VA 
examinations conducted in 2007, there is no lay or medical 
evidence suggesting an increased severity of symptoms to the 
extent that higher ratings may still be possible.  Thus, 
there is no duty to provide further medical examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The present appeal involves the Veteran's claims that the 
severity of his service-connected disabilities, including a 
back disability, right thumb amputation, tinnitus, bilateral 
hearing loss, and right inguinal hernia, warrant a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Back Disability

The Veteran contends that his service-connected low back 
disability, including degenerative joint disease and 
degenerative disc disease, warrants a higher disability 
rating.  The Veteran's low back disability is rated under 
Diagnostic Code 5243 for IVDS and Diagnostic Code 5010 for 
arthritis due to trauma, substantiated by x-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  IVDS may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Diagnostic Code 5010 refers to  Diagnostic Code 5003 for 
degenerative arthritis; however, Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the Veteran should be rated at 10 percent disabling 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent 
disabling with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The maximum rating therefore under 
that code is 20 percent disabling, which is less than the 
rating the Veteran has already been assigned under the 
limitation of motion provisions.  The presence of arthritis 
does not increase a rating provided under limitation of 
motion, as the regulation specifically states that the twenty 
and ten percent ratings based on x-ray findings under 
Diagnostic Code 5003 will not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).  Therefore, the Board must turn to the 
limitation of motion criteria under the General Rating 
Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings of 40 percent or greater are assigned as 
follows: a 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a. 
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
 
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination
 
The Board must also consider the Formula for Rating IVDS 
Based on Incapacitating Episodes, which provides that 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a 20 percent evaluation.  A 40 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran was afforded a VA examination in July 2005.  At 
that time, the Veteran complained of a continual dull ache in 
the lumbosacral spine that radiates into the left leg.  His 
pain was 8/10 in severity.  The Veteran noted flare ups with 
prolonged inactivity, which produced pain of 10/10 severity 
and rendered him unable to function.  The Veteran used a 
walker but could walk twenty minutes before needing rest.  He 
had fallen 4 times in the previous 6 months.  The examiner 
remarked that the Veteran was retired but able to do normal 
activities of daily living (ADLs).  

On physical examination, the Veteran's range of motion was 
flexion to 90 degrees, extension to 20 degrees, bilateral 
flexion to 20 degrees, and bilateral rotation to 20 degrees.  
On second flexion, pain occurred from 45 to 90 degrees.  The 
examiner could not determine the extent of additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetition due to the inability to perform any 
range of motion after the increased pain from the second 
flexion.  The examiner noted no muscle spasm, guarding, or 
localized tenderness.  He indicated that the Veteran had a 
slow gait with use of a walker.  There were no postural 
abnormalities.  Sensory examination of the lower extremities 
was normal to light monofilament touch.  Motor examination 
was slow with diminished strength.  Reflexes were 1+/4.  An 
X-ray examination demonstrated degenerative disc disease of 
L4-L5 and L5-S1 as represented by disc joint narrowing and 
extensive hypertrophic bone reaction in the periarticular 
bony structures.  There was also vacuum phenomenon in L4-L5 
and L5-S1.  The examiner diagnosed advanced degenerative disc 
disease of the lumbosacral (LS) spine. 

VA clinical records in April 2006 reflect an assessment that 
the Veteran manifested slowly progressive ataxia, likely 
multiple system atrophy (MSA), cerebellar type.  Examination 
demonstrated significant ataxia in both arms and legs, and 
mild dysarthria.  He was advised to use a walker or scooter 
at all times.  In August 2006, lower lumbar and sacral 
tenderness were noted.

In a statement received in July 2006, the Veteran argued that 
his service-connected back disability caused secondary 
disability of the lower extremities, including leg weakness.

A July 2006 medical certificate from Dr. T.T.W. (a VA 
clinician shown to be treating the Veteran) indicated that 
the Veteran experienced back pain and ataxia attributable to 
a major diagnosis of spinocerebellar degeneration, and 
additional diagnoses of diabetes mellitus (DM) and chronic 
low back pain (LBP).

A July 2006 medical certificate from Dr. T.T.W. indicated 
that the Veteran was experiencing progressive ataxia with 
more frequent falls.

The Veteran was afforded a VA examination again in December 
2006.  At that time, the Veteran described pain radiating 
from his low back down into his lower extremities to 
approximately the knees intermittently.  He had severe 
stiffness and pain in his lower back after lying down or 
sitting for prolonged periods.  He had difficulty getting up 
in the morning with stiffness and pain.  The symptoms 
resolved after moving around and loosening up.  He also had 
trouble getting out of bed in the morning and cannot lift 
anything more than five pounds.  The Veteran complained that 
he could not walk more than two blocks before feeling very 
fatigued and that his medications had not helped his 
symptoms, which remained constant and chronic.  The examiner 
did not examine the lumbosacral spine again for range of 
motion as the Veteran had difficulty standing unassisted.  X-
rays showed advanced degenerative disc disease of L4-L5 and 
L5-S1 as represented by disc joint narrowing and extensive 
hypertrophic bone reaction in the periarticular bony 
structures.  The examiner diagnosed the Veteran with advanced 
degenerative joint disease/degenerative disc disease of the 
lumbosacral spine with intermittent right and left leg 
radiculopathy, as well as idiopathic cerebellar degeneration 
with ataxia, dysarthria, memory loss, and poor balance with 
falling.

VA clinical records in February 2007 included the Veteran's 
report of loss of bladder control as well as a worsening of 
his balance and speech difficulties.  He was also 
experiencing choking on his food, and drooling.  It was noted 
that his speech and swallowing difficulties would become less 
proficient with further deterioration of his motor functions.

A VA peripheral nerves examination in June 2007, which was 
based upon review of the claims folder, provided opinion that 
the Veteran manifested peripheral neuropathy of the upper and 
lower extremities associated with cerebellar dysfunction and 
not associated with degenerative joint disease or 
degenerative disc disease of the lumbar spine, or secondary 
to a low back injury with degenerative joint disease or 
degenerative disc disease.

An RO rating decision dated October 2007 denied claims of 
service connection for right and left leg conditions 
associated with service connected thoracolumbar spine 
disability.  The Veteran was provided notice of this 
decision, and his appellate rights, by letter dated October 
16, 2007.  The Veteran did not seek appellate review within 
one year of notification, and that decision became final and 
binding and not subject to revision absent a reopening of the 
claim.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

The Veteran was afforded another VA examination in December 
2007.  At that time, the examiner noted a long history of low 
back pain.  The Veteran stated that over the years it has 
worsened.  He noted the necessity of stretching before being 
able to get out of bed and prolonged pain with standing or 
sitting for more than 30 minutes.  The examiner noted that 
the Veteran could not walk very much due to nonservice-
connected cerebellar degeneration and therefore used a 
scooter.  The Veteran noted chronic pain, stiffness, and 
weakness since his military service.  The pain started in the 
low back and radiated to the bilateral hips and groin on a 
daily basis.  The Veteran experienced no flare-ups; rather, 
the pain was constant and similar everyday.  The Veteran did 
experience some urinary incontinence at times, but noted that 
a private urologist informed him that it was due to his age.  
The Veteran could not walk unassisted due to severe ataxia.  
The Veteran did have a history of falls, but it was due to 
cerebellar disease and not the back condition.  The examiner 
acknowledged that it was difficult to assess the Veteran's 
functional limitations regarding his back due to the severe 
and prominent cerebellar disease.  

Upon physical examination, the examiner noted that the 
Veteran could not stand straight, but rather was in forward 
flexion of 20 degrees.  He needed to hold onto a table while 
standing due to severe imbalance.  He could take a few steps 
from wheelchair to exam table while holding on and had a very 
wide-based, unsteady gait.  The Veteran's range of motion was 
flexion to 90 degrees with pain throughout radiating to 
bilateral hips, extension from minus 20 to 0 degrees with 
pain throughout, left lateral flexion to 10 degrees with pain 
at end, right lateral flexion to 15 degrees with pain at end, 
and bilateral rotation to 20 degrees with pain at end.  Upon 
repetition of range of motion, the Veteran noted increase in 
pain, but no limitations or changes in range of motion were 
noted by the examiner.  The Veteran was tender to palpation 
of the lumbosacral spine and bilateral sacroiliac joints.  
There was no muscle tenderness or spasm and the strength in 
his legs was intact.  The Veteran's spine was intact to 
touch, vibration, and pin.  The examiner indicated that the 
Veteran experienced no periods of incapacitation or bedrest.  
The examiner noted that the urinary incontinence was most 
likely unrelated to the service-connected back condition.  
The examiner diagnosed the Veteran with advanced degenerative 
joint disease/degenerative disc disease of the lumbosacral 
spine with bilateral upper radiculopathy - symptoms of pain 
radiating into the bilateral hip and groin region.  

To warrant an increased rating, the evidence must show 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during a 12 month period.  The evidence of 
record does not indicate ankylosis at any time.  The evidence 
also shows no incapacitating episodes having a total duration 
of at least 6 weeks during any 12 month period, as defined by 
VA regulation.  In December 2007, the examiner indicated that 
the Veteran experienced no periods of incapacitation or 
bedrest.  The Board acknowledges that the Veteran needs 
assistance with mobility and has a history of falls; however 
medical evidence associates these symptoms to his ataxia and 
cerebellar disease, not to his back disability.  As such, the 
Board finds that the Veteran's symptomatology associated with 
his back disability does not more nearly approximate the 
criteria for a higher disability evaluation for any period of 
time during the appeal period.  

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.  The Board's review of the medical evidence shows 
that even when additional functional loss due to pain, 
weakness, incoordination, and fatigue are considered, range 
of motion is nevertheless not limited to a degree to warrant 
higher schedular ratings than have been assigned by the RO.  
The examinations did show some decrease in motion on 
repetitive testing as seen in the July 2005 VA examination, 
but not to a degree to warrant higher ratings.  Notably, a 
higher rating requires ankylosis, and the provisions of 
38 C.F.R. § 4.40 and 4.45 do not apply when the maximum 
rating has been assigned for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board also finds no basis to warrant separate compensable 
ratings for the chronic neurologic manifestations of IVDS.  
In this respect, a final RO rating decision dated October 
2007 determined that the Veteran's neurologic impairment was 
not of service-connected etiology.  Additionally, the 
Veteran's urinary incontinence has been found as not likely 
attributable to the service-connected back disability.

In so holding, the Board has considered the Veteran's report 
of pain and limitation of motion as competent and credible.  
However, the Veteran himself does not describe ankylosis or 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during any 12 month period.  Therefore, a 
higher disability evaluation is not warranted.  The benefit 
of the doubt rule does not apply as the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).




Amputation, Right Thumb

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for the amputation of his 
right thumb.  Amputation of the thumb is rated under 
Diagnostic Code 5152.  Under that provision, amputation of 
the thumb with metacarpal resection warrants a 40 percent 
disability rating for the dominant hand, amputation of the 
thumb at the metacarpophalangeal joint or through proximal 
phalanx warrants a 30 percent disability rating for the 
dominant hand, and amputation of the thumb at the distal 
joint or through distal phalanx warrants a 20 percent 
disability rating for the dominant hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5152.

The Veteran was afforded a VA examination in July 2005.  The 
Veteran noted that he lost the distal part of the right thumb 
in a breach block of a tank gun in 1962.  Reattachment was 
not possible as they could not find the detached part.  The 
Veteran described a feeling like he is gripping and object 
with the thumb but no object is present.  He also noted 
phantom feeling as if the missing portion was still there.  
There was no swelling, deformity, or tenderness of the stump.  
The cite showed normal well-healed skin and good circulation.  
The Veteran's range of motion was palmar flexion to 45 
degrees and hyperextension to 5 degrees.  The examiner noted 
no pain on motion.  The Veteran experienced no change in 
motion upon repeated and resisted testing of the thumb and no 
additional limitation.  No neuroma was present.  The examiner 
described the amputation as disarticulation through the 
distal interphalangeal joint (DIP).  The Veteran was 
diagnosed with amputation of right thumb through distal 
interphalangeal joint.  

A VA examination in December 2006 noted that the Veteran was 
status post amputation above the DIP which was non-tender, 
with full strength and movement of the stump.  This 
disability did not limit the Veteran's ability to work.

The Veteran was afforded another VA examination in December 
2007.  At that time, the Veteran noted no change in his 
condition recently.  The Veteran denied any symptoms or 
problems in the area of amputation.  He reported difficulty 
only with picking up small objects.  He can do most 
activities of daily living including grooming, eating, 
writing, and dressing.  It is his dominant hand. Upon 
physical examination, the Veteran could take off and put on 
socks and shoes including tying shoes.  He could also hold a 
pen and write.  The examiner found no swelling, deformity, or 
tenderness.  The skin was well healed and intact.  
Circulation was warm and intact.  His muscles showed good 
strength against resistance to thump range of motion.  The 
examiner noted normal range of motion and movement.  The 
Veteran could touch the thumb stump to his index and middle 
fingers, but there is a gap of half a centimeter between the 
thumb and the fourth and fifth fingers.  The range of motion 
was flexion to 45 degrees, extension to 90 degrees, and 
abduction to 50 degrees with no pain upon any motion.  In 
addition, the range of motion or function is not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The bones were nontender.  The stump measured four 
centimeters in length.  

To receive a 30 percent disability rating under Diagnostic 
Code 5152 for amputation of the thumb, the evidence must show 
amputation of the thumb at the metacarpophalangeal joint or 
through proximal phalanx.  The evidence does not show such an 
amputation.  Rather, the evidence shows amputation as 
disarticulation through the distal interphalangeal joint.  

The Board also considers other Diagnostic Codes that may be 
relevant to the Veteran's disability.  Here, the Board also 
contemplates a rating under Diagnostic Code 5228 for 
limitation of motion of the thumb.  Under that provision, 
limitation of motion of the thumb with a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a 20 percent 
rating, limitation of motion of the thumb with a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, warrants a 10 percent 
rating, and limitation of motion of the thumb with a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5228.  The examiner in December 2007 noted a gap of half a 
centimeter between the thumb and the fourth and fifth 
fingers.  A half centimeter is less than one inch and 
therefore warrants a noncompensable rating under limitation 
of motion. 

As the evidence does not meet the criteria for a higher 
disability rating under any applicable Diagnostic Code, the 
Board finds that a higher disability rating is not warranted 
for any time during the appeal period.  

Tinnitus

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for tinnitus.  Tinnitus is 
evaluated under Diagnostic Code 6260. Under that provision, 
recurrent tinnitus warrants a 10 percent disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).  Note (2) 
following Diagnostic Code 6260 further explains that the 
Board must assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed VA's long-standing interpretation 
of Diagnostic Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained in Smith that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation. 
 
In view of the foregoing, the Board concludes that the 
regulations preclude a schedular evaluation in excess of a 
single 10 percent rating for tinnitus.  Therefore, the 
Veteran's claim for a disability rating greater than 10 
percent for tinnitus must be denied under Diagnostic Code 
6260, Note 2.  As disposition of this appeal is based on the 
law and not the facts of the case, the appeal must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 



Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable 
disability rating for his bilateral hearing loss.  The 
Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state- licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in 
June 2005.  The Veteran described his situation of greatest 
difficulty was hearing in social gatherings.  At that time, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
35
45
LEFT
25
40
50
70

The pure tone averages were 34 decibels in the right ear and 
46 decibels in the left.  Speech audiometry revealed speech 
recognition ability of 94 percent bilaterally.

In a statement received in July 2006, the Veteran argued that 
his service-connected hearing loss disability had worsened 
due to an inability to hear very much, decreased voice 
discrimination, and speech difficulty.

The Veteran was afforded another VA examination in December 
2007.  The Veteran described his situation of greatest 
difficulty was hearing and understanding speech when 
background noise was present.  At that time, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
45
45
LEFT
40
50
60
75

The pure tone averages were 40 decibels in the right ear and 
56 decibels in the left.  Speech recognition audiometry tests 
provided unreliable results.  Due to the Veteran's impaired 
pronunciation, test words could not be clearly understood by 
the examiner.  The examiner noted that scoring of the test 
was therefore invalid and that only pure tone thresholds 
should be used in assigning a disability rating.

Applying the pure tone threshold readings and speech 
recognition scores from the July 2005 VA examination to Table 
VI results in a Level I assignment bilaterally.  When 
applying the Level I assignments into Table VII, the Veteran 
should receive a noncompensable rating.  

As the Veteran's speech recognition scores from the December 
2007 VA examination were unreliable, the Board must use Table 
VI-A to determine the assignment of a Roman numeral 
designation for each ear.  Applying the pure tone threshold 
readings to Table VI-A results in an assignment of Level I 
for the right ear and Level IV for the left ear.  When 
applying the Level I and Level IV assignments to the better 
and poorer ear designations in Table VII, respectively, the 
Veteran still receives a noncompensable rating.  Therefore, 
the Board finds that a compensable rating for bilateral 
hearing loss is not warranted as the, Veteran's 
symptomatology does not more nearly approximate the criteria 
for a compensable disability rating.

The Board has considered the Veteran's descriptions of his 
bilateral hearing loss disability, but notes that the most 
probative evidence concerning the level of severity consists 
of the audiometric testing results of record.  See 
Lendenmann, 3 Vet. App. at 349.  The Veteran's speech 
difficulty has been medically attributed to his spinocerebral 
degeneration, and the Veteran's statements to the contrary 
have no probative value as he is not competent to speak to 
issue requiring medical training and expertise.  The 
preponderance of the evidence is against a compensable rating 
for any time during the appeal period.  The benefit of the 
doubt rule, therefore, is not for application.  Ortiz, 274 F. 
3d. at 1365.  Simply stated, the Board must find that the 
results of the testing provide highly probative evidence 
against this claim, outweighing the Veteran's statements. 

Right Inguinal Hernia  

The Veteran contends that he is entitled to a compensable 
disability rating for his right inguinal hernia.  The right 
inguinal hernia was rated under Diagnostic Code 7338.  Under 
that provision, an inguinal hernia that is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable, warrants a 60 percent disability rating.  An 
inguinal hernia that is small, postoperative recurrent, or 
unoperated irremedial, not well supported by truss, or not 
readily reducible, warrants a 30 percent disability rating.  
An inguinal hernia that is postoperative recurrent, readily 
reducible and well supported by truss or belt, warrants a 10 
percent disability rating.  An inguinal hernia that was not 
operated, but is remediable, warrants a noncompensable 
disability rating.  Also, an inguinal hernia that is small, 
reducible, or without true hernia protrusion warrants a 
noncompensable disability rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The Veteran was afforded a VA examination in July 2005.  The 
Veteran noted pain in the right testicle for the previous 
twenty years, but no inguinal bulge.  The examiner noted no 
inguinal impulse on examination.  The inguinal canal was 
small without tenderness.  He did note tenderness in the area 
of the epididymis on the right.  

The Veteran was afforded another VA examination in December 
2007.  At that time, he reported that his condition was 
stable and had not changed in many years.  The Veteran had 
surgery in 1952 with no recurrence of the hernia.  He noted 
mild aching in the right testicle and groin about once per 
month without requiring treatment or limiting activities.  
The examiner noted the Veteran's right groin as non-tender.  
He showed no evidence of an inguinal hernia.  The right 
testicle was however very tender to palpation.  The examiner 
diagnosed a right inguinal hernia, postoperative, stable, 
with no recurrence or change in condition from the previous 
VA compensation and pension examination.  

To receive a 10 percent disability rating, the inguinal 
hernia must be postoperative recurrent, readily reducible and 
well supported by truss or belt.  The Veteran's inguinal 
hernia is postoperative, however, it is not recurrent.  In 
December 2007, the VA examiner specifically stated there was 
no recurrence.  As the Veteran does not have a recurrent 
inguinal hernia, the Veteran also therefore had nothing to 
consider as readily reducible or to be well supported by 
truss or belt.  The Veteran's symptomatology consists solely 
of tenderness or mild aching of the right testicle, which 
does not meet the requirements for a compensable disability 
rating.  Therefore, the Board finds that a compensable 
disability rating is not warranted for any period of time as 
the Veteran's symptomatology does not more nearly approximate 
the criteria for a compensable disability rating.  

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reports back pain with limitation 
of motion, pain in the area from his prior hernia operation, 
difficulty with picking up small objects as a result of his 
thumb disability, and ringing of the ears due to his tinnitus 
disability.  The Board is of the opinion that the Rating 
Schedule measures and contemplates these aspects of his 
disability, so that extraschedular consideration is not 
warranted.

The Veteran further describes experiencing hearing 
difficulties which are worse when there is background noise, 
and he uses hearing aids.  The Board is of the opinion that 
the Rating Schedule measures and contemplates these aspects 
of his hearing loss disability.

As explained in the proposed rule for the current version of 
DC 6100, the criteria of DC 6100 were revised in 1987 with 
the goal of recognizing the impact of hearing loss in higher 
frequencies, and to provide a more accurate picture of true 
hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  
As a result, VA changed its testing methods and, in 
conjunction with the Department of Medicine and Surgery, 
developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and 
Tables VI and VII.  In particular, puretone averaging was to 
be accomplished using tone bursts at 1000, 2000, 3000 and 
4000 Hertz, and speech recognition was to be measured using 
the Maryland CNC word lists which contained words with sounds 
in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing 
loss based on a combination of puretone averages and speech 
discrimination, which was thought to provide for a more 
accurate representation of actual hearing impairment by 
recognizing that individuals with slight to moderate decibel 
loss as determined by puretone averaging may have significant 
impairment of speech and vice versa.

Additionally, the rating schedule was revised to accommodate 
language difficulties and other factors which produced 
inconsistent speech audiometry scores, and to recognize 
exceptional patterns of hearing impairment.  Notably, VA 
determined that "Table VII was developed during months of 
consultations with our Department of Medicine and represents 
the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken 
by VA and medical experts in developing the current criteria 
of DC 6100, the Board finds that the schedular rating 
currently assigned reasonably describes the Veteran's 
disability level and symptomatology.  The Veteran's hearing 
loss worsened with background noise has been measured 
according to puretone averages and speech discrimination.  
The Board further observes that VA examinations are conducted 
without use of hearing aids, see 38 C.F.R. § 4.85, and that 
the use of hearing aids would, if anything, provide better 
hearing than demonstrated on audiometric examination.  See 52 
Fed. Reg. 44117 (Nov. 18, 1987).  As such, extraschedular 
consideration is also not warranted.




ORDER

Entitlement to an increased rating for low back disability, 
right thumb amputation, tinnitus, bilateral hearing loss, and 
right inguinal hernia is not warranted.  The appeal is 
denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


